Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Upon further consideration Restriction is withdrawn.  All the pending claims are examined together. 

See interview summary filed 7/26/2021.  
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Howard Zaretsky on 7/23/2021.
INSERT	Claim 1	BEFORE THE PERIOD 
	-- 
    PNG
    media_image1.png
    110
    633
    media_image1.png
    Greyscale
-- 
DELETE	Claim 1, line 1, “
    PNG
    media_image2.png
    20
    143
    media_image2.png
    Greyscale
”
DELETE	Claims 9-11 

Claims 1, 2, 5-8 are allowed. 
A search for the combination of active ingredients as claimed returns no prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.